Ebbr,hardt, Judge.
1. Error is enumerated on the allowance of the amendment at a time beyond that specified in the order sustaining the demurrers within which an amendment could or should be offered to the petition for meeting the ruling. This court found itself unable to arrive at a satisfactory answer to the question as to whether the court had the right or power to allow the amendment beyond the time allowed, no seasonable extending order having been obtained, due to apparent conflicts in many of the decisions of both courts1 and the question was certified to the Supreme Court. It has answered that in these circumstances the court was without power or authority to allow the amendment. Georgia Ports Authority v. Pushay, 223 Ga. 616 ( SE2d ). Consequently we hold that allowance of the amendment was error.
2. Since the allowance of the amendment was error, it must follow that with the petition stripped of any charge of negligence against the defendant, it was likewise error to overrule the general demurrer.

Judgment reversed.


Felton, C. J., Bell, P. J., Jordan, P. J., Hall, Pannell, Deen, Quillian and Whitman, JJ., concur.


See the following cases: Northside Manor, Inc. v. Vann, 219 Ga. 298 (133 SE2d 32); Allanson v. Vincent, 216 Ga. 112 (114 SE2d 851); Blythe v. White, 178 Ga. 488 (173 SE 421); Greer v. Protective Mortgage Co., 189 Ga. 217, 219 (3) (5 SE2d 751); Zipperer v. Helmnly, 148 Ga. 480, 482 (1) (97 SE 74); Georgia R. & Power Co. v. Kelly, 150 Ga. 698, 699 (105 SE 300); Smith v. Bugg, 35 Ga. App. 317, 319 (133 SE 49); Babb & Norton v. Thomasville Live Stock Co., 17 Ga. App. 384 (87 SE 159); Hinson v. Mutual Fertilizer Co., 19 Ga. App. 121 (91 SE 241); Watson v. Atlanta Gas Light Co., 46 Ga. App. 326 (167 SE 718); Coleman v. Davis, 59 Ga. App. 750, 754 (2 SE2d 148); Harris v. Haralson Farm Supply Co., 95 Ga. App. 573, 574 (98 SE2d 394); Smith v. Goodwin, 103 Ga. App. 248 (119 SE2d 35); Parsons v. Foshee, 80 Ga. App. 127 (2) (55 SE2d 386); Hayes v. Simpson, 83 Ga. App. 22 (62 SE2d 441).